           Case 1:19-cr-00702-GHW Document 51 Filed 10/15/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 10/15/20
 ------------------------------------------------------------- X
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :
                                                               :
                              -v -                             :             1:19-cr-00702-GHW
                                                               :
JAMAL ADAMSON and HASAHN MURRAY, :                                                ORDER
                                                               :
                                              Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On October 15, 2020, the Court held a conference regarding trial scheduling. For the

reasons stated on the record, the jury trial in this case, currently scheduled to begin between January

4, 2021 and February 16, 2021, is adjourned to April 19, 2021. Due to the uncertainty resulting from

the COVID-19 pandemic, the Court is unable to guarantee that precise date at this time. The Court

will endeavor to confirm the start date as far in advance of trial as possible.

         The final pretrial conference scheduled for December 17, 2020 is adjourned to April 1, 2021

at 2:00 p.m. Pre-trial materials, including motions in limine, and the other submissions required

pursuant to the Court’s December 23, 2019 order, Dkt. No. 12, are due no later than February 1,

2021.

         SO ORDERED.

Dated: October 15, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
